Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156301(4)                                                                                               David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  BRYAN NEWLAND,                                                                                          Kurtis T. Wilder,
          Plaintiff,                                                                                                  Justices
                                                                    SC: 156301
  v                                                                 AGC: 0346-15
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant to extend the time for filing
  its response to the complaint for superintending control is GRANTED. The response will
  be accepted for filing if submitted on or before September 22, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 15, 2017
                                                                               Clerk